Military pay; travel and transportation allowances; per diem expenses; adequacy of quarters. — Plaintiff, an Army Reserve officer, seeks to recover an increased per diem allowance incurred for lodging, meals and transportation while serving under active duty for training orders during the summer of 1978. The issue is whether defendant offered plaintiff adequate lodging and mess facilities consistent with his rank, status and duration of service during the period of training as called for by statute and Army regulations. On March 31, 1981 Trial Judge Robert J. Yock filed a recommended opinion concluding that the Government did not follow its own regulations when it deprived plaintiff of his statutory right to reimbursements for living expenses incurred during a 63-day period of active duty training with the Army, and that plaintiff is entitled to recover. Pursuant to a stipulation filed by the parties and a memorandum report of the trial judge, the court on July 21, 1981 adopted the trial judge’s recommendation and entered judgment for plaintiff for $2,001.60.